Per Curium.

The application in a summary proceeding to dispossess for nonpayment of rent may be made by the agent of the landlord (Civ. Prac. Act, § 1414; Reserve Finance Corp. v. Rosen, 127 Misc. 591). The corporate landlord could testify through any officer, agent or employee having sufficient knowledge of the facts to testify thereto. Refusal of the trial court to permit the attorney to testify he was the agent for landlord and refusal to permit the landlord’s offer of proof constituted reversible error.
The final order and judgment should be reversed and a new trial ordered, with $30 costs to appellant.
Hecht, J. P., Aurelio, and Tilzer, JJ., concur.
Final order and judgment reversed, etc.